DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

This Office Action is Non-Final.

Drawings Objections

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114, 116, 212, 214, 226, 228, 242, 246, 248 and 250.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in Fig. 9, Sensor system 3 is labeled by reference number 108 and should be corrected to show reference number 908. Figure 9 also contains a box labeled “]]]” beside Sensor system 3 and it is not clear to what it refers to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification Objection
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
Claims 3, 10, 17 are objected to because of the following informalities:  Claim 3, line 2, the phrase “at least one geographic regions” should be corrected.  Similar issue exists in claims 10 and 17.   Appropriate correction is required.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

1. A computer-implemented method of validating a digital map, comprising: 
receiving, from a change detection database, change data indicating one or more feature discrepancies associated with one or more geographic regions of the digital map; 
analyzing the change data to determine which of the one or more feature discrepancies resulted in verified updates to the digital map; and 
generating a quality score for each of the geographic map regions based on the verified updates.


In the instant case, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a computerized method of validating a digital map.  
Representative claim 1 recites at least one step or process including analyzing the change data to determine which of the one or more feature discrepancies resulted in verified updates to the digital map.  Thus, the claim a process, which is one of the statutory categories.  

Representative claim 1 recites analyzing the change data generating a quality score.  The claim recites analyzing the change data and falls into the grouping of “mental process”.  In addition, nothing in the claim element precludes the steps from practically being performed by a human mentally or with pen and paper and/or covers performance of certain methods of organizing human activities.  Thus, the limitation fails into “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements, “computer-implemented method and generating a quality score”, are recited at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering and which is a form of insignificant extra-solution activity.  The combination of these additional elements is no more than mere instructions to apply the exception using series of steps.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application.  Thus, the claims are abstract.  

Regarding claims 2, 9 and 16, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements, “calculating an accuracy score” are recited at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering and which is a form of insignificant extra-solution activity.  The combination of these additional elements is no more than mere instructions to apply the exception using series of steps.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application.  Thus, the claims are abstract.

Regarding claims 3, 10 and 17, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element, “estimating a quality score” at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering and which is a form of insignificant extra-solution activity.  The combination of these additional elements is no more than mere instructions to apply the exception using series of steps.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application.  Thus, the claims are abstract.
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wheeler et al. (US 2018/0188037 A1).

Regarding claims 1, 8 and 15, Wheeler expressly discloses computer-implemented method of validating a digital map, comprising: 
receiving, from a change detection database, change data indicating one or more feature discrepancies associated with one or more geographic regions of the digital map (see Wheeler paragraph [0054], The map update API 285 manages operations related to update of map data, both for the local HD map store 275 and for the HD map store 165 stored in the online HD map system 110. Accordingly, modules in the vehicle computing system 120 invoke the map update API 285 for downloading data from the online HD map system 110 to the vehicle computing system 120 for storing in the local HD map store 275 as necessary); 
analyzing the change data to determine which of the one or more feature discrepancies resulted in verified updates to the digital map (see Wheeler paragraph [0056], the vehicle may send an update message upon detection of a map discrepancy and/or periodically. For example, the vehicle 150 may record discrepancies and report them to the server via update message every 10 miles. The online HD map system 110 manages the update messages and prioritizes them); and 
generating a quality score for each of the geographic map regions based on the verified updates (see Wheeler paragraph [0105], the online HD map system 110 updates 1010 landmark objects based on the verification record types and raw sensor data in the group. For example, the online HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more match records. The online HD map system 110 decreases the confidence value associated with each landmark object that corresponds to one or more mismatch records of the second type. The amount of confidence value adjustment can be determined based on various factors such as the original confidence value associated with a landmark object, a location of the landmark object, a geographic region (e.g., an urban area, a suburban area, etc.) where the landmark object is located, the number of match records or mismatch records to which the landmark object corresponds).
Regarding claims 2, 9 and 16, further comprising: calculating an accuracy score for the digital map based on the quality score for each of the geographic map regions (see Wheeler paragraph [0105], The amount of confidence value adjustment can be determined based on various factors such as the original confidence value associated with a landmark object, a location of the landmark object, a geographic region (e.g., an urban area, a suburban area, etc.) where the landmark object is located, the number of match records or mismatch records to which the landmark object corresponds, and the like).
Regarding claims 3, 10 and 17, further comprising: estimating a quality score for at least one geographic regions based on the verified updates (see Wheeler paragraph [0105], The amount of confidence value adjustment can be determined based on various factors such as the original confidence value associated with a landmark object, a location of the landmark object, a geographic region (e.g., an urban area, a suburban area, etc.) where the landmark object is located, the number of match records or mismatch records to which the landmark object corresponds, and the like.
Regarding claims 4, 11 and 18, wherein the feature discrepancies comprises one or more precision discrepancies (see Wheeler paragraph [0106], determines 1012 whether the confidence value associated with the landmark object is below a threshold confidence value. The HD map system 110 uses different threshold confidence values for different landmark objects. The HD map system 110 determines a particular threshold confidence value based on various factors such as the amount of confidence value adjustment, the location of the landmark object, the type of the landmark object (e.g., traffic signs, road signs, etc.), the geographic region (e.g., an urban area, a suburban area, etc.).
Regarding claims 5, 12 and 19, wherein the feature discrepancies comprises one or more accuracy discrepancies (see Wheeler paragraph [0107], If the confidence value is below the threshold confidence value, the HD map system 110 verifies the corresponding landmark object. The verification can be performed in several ways. The HD map system 110 may analyze raw sensor data collected related to the particular landmark object and the landmark object as represented in the HD map 110 to verify whether the landmark object as presented in the HD map 110 is accurate or should be updated).

Regarding claims 7 and 14, Wheeler expressly discloses wherein the change data comprises one or more of: a feature type, a location of a feature change, or a change type (see Wheeler paragraph [0050], The fetch-features API receives information identifying one or more lane elements and returns landmark features relative to the specified lane elements. The landmark features include, for each landmark, a spatial description that is specific to the type of landmark).
Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 13 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2018/0188037 A1) in view of Mittal et al. (US 2018/0307930 A1).

Regarding claims 6, 13 and 20, Mittal expressly discloses wherein the feature discrepancies comprises one or more recall discrepancies (see Mittal paragraph [0028], In order to establish the precision and recall, or collectively, accuracy of the prediction maps, feature distance transforms for ground truth maps and prediction maps may be used to find an error of the prediction maps with respect to recall and precision).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Mittal into the method of Wheeler to have recall discrepancies.  Here, combining Mittal with Wheeler, which are both related to analyzing the accuracy of detection and location of features improves Wheeler, by providing system for reliability of feature detection (see Mittal paragraph [0003]).


Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McErlain et al (US 20200011684 A1) discloses, see paragraph [0004], a computing device can detect changes in map data based on location data from a mobile device. For example, the computing device can receive probe data from mobile devices. The probe data can include probe points representing locations where the mobile devices have traveled, direction, speed, and/or other data. The computing device can compare the probe data against map data for a road segment corresponding to the probe points based on, among other things, direction of travel, speed, and distance between probe points and the road segment. The computing device can calculate map accuracy values (e.g., cosine similarity value, vector shift value, etc.) based on the comparison. In some implementations, the values can be used to conform the map data to the actual road. In some implementations, road segment data can be updated to reflect probe data.

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164